 DRESSER INDUSTRIES, INC.Dresser Industries, Inc. and Operating EngineersLocal Union No. 3, AFL-CIO. Cases 20-CA-11736 and 20-RC-13552August 24, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn April 20, 1977, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the Charging Partyand the General Counsel filed briefs in support of theAdministrative Law Judge Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,l and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge in Case20-CA-11736 and hereby orders that the Respon-dent, Dresser Industries, Inc., Battle Mountain,Nevada, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.IT IS FURTHER ORDERED that the election held onJuly 22, 1976, in Case 20-RC-13552 be, and ithereby is, set aside and that a new election beconducted.[Direction of Second Election and Excelsior foot-note omitted from publication.]The Respondent contends that Mine Foreman Johnson's conversationwith employee Nichols on July 15. during the critical period, had "no nexuswith union activity" and was an "isolated incident." and even if found to beunlawful is insufficient to warrant setting aside the July 22 election whichthe Union lost by a vote of 20 to 21. We disagree. According to Nichols'credited testimony. Johnson approached Nichols and said that Nichols wasdoing pretty good and that he (Johnson) was going to talk to Seldin aboutgetting Nichols a raise. When Nichols indicated that he approved of this.Johnson then asked him how he felt about the Union. However, it wasNichols who had been called aside by Mine Superintendent Nay on May 7inquiring whether there was to be a union meeting, an inquiry found by theAdministrative Law Judge to be an 8(a)(1) violation. We agree with theAdministrative Law Judge that the July 15 conversation was indeedunlawful in that it involved an unlawful promise of benefit to as well asadditional unlawful interrogation of Nichols. Moreover, this conversationoccurred against a background of earlier widespread threats, interrogations.231 NLRB No. 97impression of surveillance, and solicitation of grievances, the latteroccurring shortly after the first interrogation of Nichols, as did the wageraises to nine specific employees on May 10. As the Board has said, the rulein the Ideal Electric and Manufacturing Company, 134 NLRB 1275 (1961),does not preclude prepetition conduct being considered insofar as it lendsmeaning and dimension to related postpetition conduct, or assists inevaluating it. See Stevenson Equipment Company, 174 NLRB 865, fn. I(1969); Warren W. Parke, d/b/a Parke Coal Company, 219 NLRB 546, 547(1975). Thus, it is not appropriate to view the July 15 promise to Nichols as"isolated" simply because it alone occurred in the postpetition period. Inview of the close vote and the record as a whole, a promise of that sortwarrants invalidating the election. See also Hardy-Herpolsheimer Division ofAllied Stores, et al., 173 NLRB 1109, 1110 (1968), and Darby Cadillac, Inc.,169 NLRB 315, 318 (1968), where the Board assessed impact partly on thebasis of the closeness of the election.The Respondent has also excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Member Murphy would have found the wage increases resulting fromthe reclassification of certain employees lawful but for the Respondent'sunlawful conduct just prior to and during the May 8 meeting which, in herview, warrants a finding that said increases were motivated by antiunionconsideration. In so finding, Member Murphy notes that the Respondenthas in the past granted similar increases to individuals, but only after theseparticular individuals complained to the Respondent about their status.With respect to the present wage increases, however, the Respondent didnot wait for specific complaints. Rather, on May 8 it solicited employeecomplaints and promptly instituted changes in the wage and classificationschedule, which resulted in wage increases for runine employees. TheRespondent also agreed to look into the possibility of a first aid program foremployees and agreed to remove some unsafe equipment from the workarea. All these concessions to the employees' complaints were made just Iday after the Respondent became aware of the union activities and after itsolicited the grievances and interrogated four of its employees at theirhomes the night before the May 8 meeting. In light of the above, MemberMurphy agrees with her colleagues' adoption of the Administrative LawJudge's finding that the wage increases granted by the Respondent to thesenine employees were unlawfully motivated and in violation of Sec. 8(aX 1) ofthe Act.DECISION AND REPORT ON POSTELECTIONOBJECTIONS1. STATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thisconsolidated matter was heard before me in Reno, Nevada,on March 10, 1977.The charge in Case 20-CA-11736 was filed on July 26and amended on September 29, 1976, by OperatingEngineers Local Union No. 3, AFL-CIO (Union). Thecomplaint issued September 30, 1976, was amended onFebruary 23, 1977, and during the hearing, and allegesviolations by Dresser Industries, Inc. (Respondent) ofSection 8(aX)(1) of the National Labor Relations Act, asamended.An election in Case 20-RC-13552 was held on July 22,1976, among the production and maintenance employeesat Respondent's mine and mill. It derived from a petitionfiled by the Union on May 18, 1976, and a Stipulation forCertification Upon Consent Election approved by theRegional Director for Region 20 on June 18. The electiontally was 21 votes for and 22 against the Union, with Ichallenged ballot.The Union filed objections to the conduct of the electionon July 24, 1976, and, on October 22, the RegionalDirector issued a report on objections recommending to591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board that three of the four objections be overruledand that the remaining objection, along with possiblemisconduct by Respondent not specified in the objections,be considered jointly with the matters raised by the abovecomplaint. The Board, by an order dated November 11and revised on December 3, adopted the RegionalDirector's' recommendations, after which the ActingRegional Director, on December 14, issued an orderconsolidating cases and notice of hearing providing thatthe objections and unfair labor practice issues be "consoli-dated for purposes of hearing before a duly designatedAdministrative Law Judge."The parties were permitted during the hearing tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Posttrial briefs were filed forthe General Counsel, for Respondent, and for the Union.11. JURISDICTIONRespondent is a Delaware corporation engaged in andaround Battle Mountain, Nevada, in the mining andmilling of barite. It annually ships products valued inexcess of $50,000 from Nevada directly to customers inother States. Respondent is an employer engaged in andaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.III. LABOR ORGANIZATIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.IV. ISSUESThe complaint as finally amended alleges six categoriesof misconduct by Respondent at various times in May andJuly 1976:(a) Interrogation concerning the employees' unionactivities and sympathies.(b) Creating an impression that the employees' unionactivities were under surveillance.(c) Threatening mine closure should the employees optfor union representation.(d) Soliciting employee grievances to lessen enthusiasmfor the Union.(e) Threatening more layoffs and loss of benefits in theevent of union representation.(f) Granting wage increases to weaken support of theUnion.The answer denies any wrongdoing.The objections matter raises the further question whethermisconduct by Respondent during the pendency of theelection interfered with free voter choice, requiring that theelection be rerun.V. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsIn March and April 1976, Respondent's headquartersorganization in Houston, Texas, conducted a wage andI About three-fourths of Respondent's employees work in the mine, one-fourth in the mill.classification review concerning the employees at the BattleMountain mine and mill. This resulted in the posting of anew wage/classification schedule at the mine and mill onMonday, May 3, to become effective that day. The newschedule triggered widespread employee dissatisfaction,which translated into an organizational effort on behalf ofthe Union.On Tuesday, May 4, one of the mine employees, MervilThompson, told Plant Manager Marvin Seldin that he was"unhappy" with the raise he was getting under the newschedule and that "there was a lot of unhappy people at themine." The next day, May 5, obtaining verification fromJames Johnson, general mine foreman, that Thompson'sobservations were accurate, Seldin advised Johnson that hewished to meet with the employees at the mine onSaturday, May 8, "to explain the changes in the classifica-tions and wages and so forth." Saturday was selected,according to Seldin, because Saturdays at the mine aredevoted more to maintenance than production, meaningthat a meeting then would cause less disruption.'Management apparently learned of the employees'interest in unionization on Friday, May 7. Mine Superin-tendent Robert Nay called Bobby Nichols away from hiswork that day to ask if there was going to be a unionmeeting, adding that he would have to tell Seldin about it2;and both Nay and Johnson informed Seldin on May 7 thatthere was union talk among the employees. Seldin'simmediate response was twofold. He ordered Nay, whowas unpopular with the employees, to resign; and he andJohnson called on four of the employees-Calvin Chisum,Eugene Masterson, William Steen, and Mervil Thomp-son-at their homes that evening. Explaining why thesefour were chosen, Seldin testified:Well, Steen had been a lead man and one of our keyemployees. I figured we could talk to him. CalvinChisum and I-I always thought of him as a reasonableperson. I talked to him. I had been friends of MervilThompson for several years, personal friends. Master-son-we had good relations there. Seemed like logicalpeople to talk to.Seldin asked Steen what the employees' complaints wereand who was making them. Steen described the displeasureover the wage/classification schedule, stating that Nay wasan added irritant; and Seldin countered by asking what theemployees expected to gain from the Union. The recorddoes not reveal what happened at the homes of the otherthree, except that Seldin and Johnson were told byThompson that there was going to be a union organization-al meeting the next day, Saturday, May 8, after work.On the morning of May 8, Seldin presided over anemployee meeting at the mine in accordance with hispreviously expressed wish to Johnson. He opened themeeting by saying there had been "a lot of complaintsabout the classifications and wages" and that he wanted"to get it straightened out." Thus encouraged, various ofthe employees complained that their duties did notcorrespond with their classifications, giving particulars,2 This finding is based upon Nichols' uncontroverted testimony. Nay didnot testify.592 DRESSER INDUSTRIES, INC.and that they consequently were being underpaid. Therealso were complaints that some of the equipment wasunsafe, and requests that a first aid training program beestablished. Seldin responded that he would create somenew job classifications; that a certain loader identified asunsafe would be removed from use until repaired; and thathe would check with Houston about a first aid program.Seldin held a second meeting, similar to this, with theswing-shift employees that same afternoon. There is noevidence that the union situation was mentioned at eithermeeting.After the day shift on May 8, about 15 of the employeesmet at the home of Lenny Fagg, a district representative ofthe Union.3The employees talked about their job dissatis-factions, focusing mainly on classifications and wages, andFagg described union benefits and ways and means ofobtaining union representation. Some of the employeessigned union authorization cards during the meeting.The night of May 8, Johnson discussed the unionsituation with certain of the employees from time to time asthey shuttled between two bar/casinos in Battle Moun-tain-the Owl Club ,and the Nevada Club. Early in theevening, at the Owl Club, Johnson told Roger Stocking, anelectrician in the mine, that he knew "there had been acard signing."4Later, at the Nevada Club, Johnsonannounced to Stocking that he knew there had been aunion meeting and that Stocking and about 13 others hadsigned cards. Johnson in addition asked Stocking, at sometime or other during their disjointed exchange, who hadstarted "the union thing"; opined that unions "were bad ingeneral," except "maybe construction unions weren't toobad"; and declared that Respondent would close down ifthe Union got in.5That same night, also at the Nevada Club, Johnson toldanother employee, George Quintana, that he knew whohad attended the union meeting and signed cards, thatRomero Cedillo had told him.6On Sunday, May 9, Seldin telephoned John Middleton,labor relations manager for Respondent's mineral andmanufacturing group, at Middleton's home in Houston.Seldin reported "quite a bit of unhappiness with regard tothe increase in the [wage] rate range and the way weimplemented them," as Middleton recalled, and asked forclearance to effect the changes he had discussed with theemployees the day before. Middleton replied that "it allrs Although the record leaves some doubt whether the Fagg meeting wasMay 7 or 8. the weight of evidence in combination with a stipulation ofcounsel compels the finding that it was May 8.Stocking is credited that Johnson made this remark. Johnson's denialnotwithstanding. Stocking's demeanor and the precision of his testimonygenerally were more convincing than Johnson's.I Stocking is credited that Johnson made these several comments.Johnson admittedly told Stocking that he had heard "some rumbles" aboutthe union meeting. Otherwise, except for denying that he raised the prospectof closure. Johnson provided few details of his comments to Stocking. Forthe reasons stated in the preceding footnote. Stocking is credited to theextent that his testimony conflicts with Johnson's." Although rendering this testimony with great reluctance, and only afterbeing led and having his memory refreshed by counsel for the GeneralCounsel. Quintana is credited. Johnson not only did not explicitly refute it,but admitted that he mentioned to Quintana that he had heard "somerumbles" about the union meeting, and further admitted that Cedillo indeedhad told him "who all went to the lunion ] meeting." William Steen crediblytestified. moreover, that he overheard Cedillo tell Johnson that Steen.Quintana. and Larrx Marshall had signed cards.sounded reasonable" to him, but that he wanted to checkwith his superiors on Monday and would let Seldin know.Seldin testified that he "might have" told Middleton aboutthe union activity, as well. Middleton testified that he hadno recollection of that.Seldin and Middleton spoke again on Monday, May 10,Middleton granting Seldin authority, with slight modifica-tion concerning the names of some of the new classifica-tions, to implement his proposals. This resulted in anincrease in classifications from II to 17, with a number ofthe employees being reclassified accordingly, and in wageincreases-generally of 20 cents per hour-for "most of theemployees." The changes were made retroactive to May 3,in lieu of those contained in the schedule posted on thatdate, and were reflected in the paychecks that issued onMay 14. The employees were told of them on May 10, at ameeting called by Seldin and by posted notice.'A few days later, on an unspecified date in mid-May,Johnson and Ron Levinson, a mine helper, had aconversation while Levinson was "running samples" inRespondent's laboratory. Johnson asked Levinson if hethought the Union would "make it" at the mine. ToLevinson's affirmative answer, Johnson said that, shouldthe Union get in, Respondent would close the mine in thewinter, causing people to be laid off; would no longerprovide transportation between the mill and the mine forthe mine employees; and would cease paying the mineemployees while in transit between the mill and the mine.8At that time, the mine employees clocked in at the milleach day, then were driven the 36 miles to the mine in crewcabs.Next in the sequence were the Union's filing the petitionfor election on May 18 and the Regional Director'sapproving the Stipulation for Certification Upon ConsentElection on June 18.The final piece of questionable conduct by Respondentoccurred on an unspecified date in mid-July, shortly beforethe election. Johnson approached Bobby Nichols on thejob, and said: "Looks like you're doing pretty good ...I'm going to talk to Marvin [Seldin] about getting you araise." Nichols replied that he was for that, whereuponJohnson asked how he "felt about the Union." NicholsI In an apparently unrelated transaction, Jose Zubizarreta was promotedfrom helper to jig operator as of May 24, receiving a pay increase from 54.80to $5.40. He had been recommended for the promotion on May 18 byJohnson, who testified that "there was some people going on vacation andwe had to have somebody in that capacity." Johnson continued thatZubizarreta "was the next qualified person in line." Previously, on Apnl 19.1976, Zubizarreta had been promoted from laborer to helper, getting a raisefrom $4 to $4.40; and had received another raise, from $4.40 to $4.80,effective May 3. The General Counsel does not contend that the promotionof May 24 was improper. The Union. however, argues that it was, and thus aground for setting the election aside.s Levinson's testimony concerning this conversation is credited. Johnsondenied any recall of it, further denying that he ever said the mine would beclosed if the Union got in. that company-provided transportation would bewithdrawn, or that more layoffs would result. Levinson's witness-standdemeanor inspired greater trust than Johnson's, and the detailed nature ofhis recital carried more conviction than Johnson's generally noncommuni-cative performance.593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDanswered that "the men had quit bitching so much ...and kind of cooled down," and the conversation was over.9The election, as previously noted, was on July 22.B. ConclusionsI. InterrogationsParagraphs 6(a) and 7 of the complaint allege that, on orabout May 7, Mine Superintendent Nay "interrogated anemployee concerning his union activities and the unionactivities of other employees," thereby violating Section8(a)(1). As previously found, Nay called Bobby Nicholsaway from his work on May 7 to ask if there was going tobe a union meeting, adding that he would have to tell PlantManager Seldin about it. It is concluded that Nay, by thisconduct, violated Section 8(a)(l) as alleged.Paragraphs 6(b) and 7 of the complaint allege that, on orabout May 8, Mine Foreman Johnson likewise interrogat-ed an employee in violation of Section 8(a)(1). It havingbeen found that, during their conversations at the NevadaClub the night of May 8, Johnson asked Roger Stockingwho had started "the union thing," it is concluded that heviolated Section 8(a)(1) as alleged.Paragraphs 6(e) and 7 of the complaint allege that, on orabout May 8, Johnson and Seldin "interrogated anemployee concerning his union sympathies and the unionsympathies of other employees," thereby violating Section8(a)(1). As found above, upon learning of the employees'interest in unionizing, Seldin and Johnson called on fouremployees at their homes on the evening of May 7, withSeldin asking at least one of the employees, William Steen,what the employees' complaints were and who was makingthem, and what the employees expected to gain from theUnion. It is concluded that Seldin thus violated Section8(a)( I) as alleged.Paragraphs 6(g) and 7 of the complaint allege that, on orabout May 15 and about July 15, Johnson "interrogated anemployee concerning his union sympathies," violatingSection 8(a)(1) in each instance. Regarding the Mayallegation, it has been found that Johnson asked RonLevinson, on an unspecified date in mid-May, if he thoughtthe Union would "make it" in the mine. It is concluded,particularly since Johnson asked this question as a prefacefor other remarks determined below to have been unlawful-ly threatening, that this interrogation violated Section8(a)(l) as alleged.Concerning the alleged July interrogation, it has beenfound that, on an unspecified date shortly before theelection, Johnson told Bobby Nichols that he was "going totalk to Marvin about getting you a raise," then askedNichols how he "felt about the Union." It is concluded thatthis interrogation, juxtaposed with talk of a raise, waspointed rather than innocent, violating Section 8(a)(1) asalleged.9 This is Nichols' credited version of the conversation. Johnson recalledit somewhat differently, testifying that Nichols started it by complainingthat he had not received a raise he thought was due, after which Johnsonsaid he would "look into it." Johnson continued: "I might have asked how2. Impression of surveillanceParagraphs 6(c) and 7 of the complaint allege that, on orabout May 8, Johnson "attempted to create an impressionof surveillance by telling an employee that Johnson knewwho had signed union cards," thereby violating Section8(a)(l).As earlier found, Johnson told Roger Stocking, on thenight of May 8 at the Owl Club, that he knew "there hadbeen a card signing," and stated to Stocking later that samenight, at the Nevada Club, that he knew there had been aunion meeting and that Stocking and about 13 others hadsigned cards. Also at the Nevada Club that night, as foundabove, Johnson told George Quintana that he knew whohad attended the union meeting and signed cards.It is concluded that Johnson, by these remarks toStocking and Quintana, violated Section 8(a)(1) as alleged.3. Threat of closureParagraphs 6(d) and 7 of the complaint allege that, on orabout May 8, Johnson "threatened an employee thatRespondent would close its mine if the employees selectedthe Union as their collective bargaining representative,"thus violating Section 8(a)(1). During their exchange at theNevada Club the night of May 8, as previously found,Johnson told Stocking that Respondent would close downif the Union got in.It is concluded that this comment violated Section 8(a)(1)as alleged.4. Solicitation of grievancesParagraphs 6(f) and 7 of the complaint allege that, on orabout May 10, Seldin "solicited grievances concerningworking conditions from its [Respondent's] employees inorder to discourage them from supporting the Union,"thereby violating Section 8(aX 1).As found above, after learning of the employees'displeasure with the new schedule posted May 3, Seldintold Johnson on May 5 that he wished to meet with theemployees on May 8 "to explain the changes in theclassifications and wages and so forth." Subsequently, onMay 7, Seldin learned of the employees' interest inunionization, which prompted him to call for Nay'simmediate resignation and, with Johnson, to visit four ofthe employees at their homes that evening to look furtherinto the situation. In the employee meetings on May 8,Seldin went well beyond the original purpose of simplyexplaining the changes in classifications and wages. Heinstead invited the employees to air their complaints withthe inducement that he wished to get the problems"straightened out," and, after listening to them, announcedthat he would make major revisions in the schedule thathad been posted.It is concluded that, while the May 8 meetings as firstconceived had no antiunion purport, their emphasis asconducted upon hearing out and assuaging employeethe votes would come out, or something." Johnson, as previously indicated,was not an impressive witness. Nichols seemingly was the more capable andconscientious of the two.594 DRESSER INDUSTRIES, INC.grievances was influenced by the same thing that broughtin the demand for Nay's resignation and the visits to thefour homes the night before-namely, the union threat.Respondent consequently violated Section 8(aXl) asalleged.5. Threat of layoffs and loss of benefitsParagraphs 6(h) and 7 of the complaint allege that, on orabout May 15, Johnson "threatened an employee thatRespondent would institute more frequent layoffs anddeprive employees of benefits if the employees selected theUnion as their collective bargaining representative," thusviolating Section 8(a)(l).As previously found, Johnson told Ron Levinson on anunspecified date in mid-May that, should the Union get in,Respondent would close the mine in the winter, causingpeople to be laid off; would no longer provide transporta-tion for the mine employees between the mill and the mine;and would cease paying the mine employees while intransit between the mill and the mine.It is concluded that these remarks violated Section8(a)(l) as alleged.6. Wage increaseParagraphs 6(j) and 7 of the complaint allege that, on orabout May 28, "Respondent granted wage increases to itsemployees ... in order to discourage them from support-ing the Union," thereby violating Section 8(aXI).10As found above, Seldin's May 8 meetings with theemployees led to the creation of six new classifications,with a number of employees receiving classificationadjustments and wage increases as a result. The changeswere retroactive to May 3, and were reflected in paychecksissued on May 14.The logic underlying the earlier conclusion that theemphasis of the May 8 meetings "upon hearing out andassuaging employee grievances" was influenced by anti-union considerations compels the further conclusion thatthe wage adjustments flowing from those meetings alsoviolated Section 8(a)(l) as alleged."ICONCLUSIONS OF LAW1. By interrogating its employees concerning the em-ployees' union activities and sympathies; by creating animpression that its employees' union activities are undersurveillance; by soliciting employee grievances to discour-age support of the Union; by threatening, should the"I Counsel for the General Counsel stated on the record, based upon theevidence as adduced, that the date set forth in par. 6(j) of the complaintshould be May 10 rather than May 28." Inasmuch as the impetus for the raises in question came from Seldin,in answer to the union threat, it is of no moment whether Houstonheadquarters, in granting the authonty he requested, knew of or wasmotivated by the employees' union activities. There consequently is no needto pass on Middleton's dubious testimony that Seldin made no mention ofthose activities in their May 9 telephone conversation. Allegheny Pepsi-ColaBottling Companti v. N.L.R.B., 312 F.2d 529, 531 (C.A. 3, 1%962) PriceBrothers Compans. 175 NLRB 277, 278, fn. 5 (1%9); Sears, Roebuck andCo..172 NLRB 2222, fn. I (1968); Federal Tool Corporation, 130 NLRB 210, 221(1961).12 The Union's contention is rejected that Jose Zubizarreta's promotionof May 24, referred to above in fn. 7, was improper and a further ground foremployees choose to be represented by the Union, that itwould close the mine, that it would close the mine in thewinter, that it would no longer provide transportationbetween the mill and the mine, and that it would ceasepaying the mine employees while in transit between themill and the mine; and by granting wage increases todiscourage support of the Union, all as found herein,Respondent in each instance violated Section 8(a)(1) of theAct.2. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE OmJECTONSOnly one instance of misconduct occurred during the"critical period" after the May 18 filing of the electionpetition, that being Johnson's July interrogation of BobbyNichols. Although this interrogation was somewhat isolat-ed, Johnson infused it with heavy implications by couplingit with talk of a raise for Nichols. Moreover, the incidenttook place shortly before the election, and the electionoutcome was extremely close. It is concluded in thesecircumstances that this misconduct is sufficient to overturnthe election. Compare Stouffer Restaurant & Inn Corpora-tion, 213 NLRB 799, 800(1974).12Upon the foregoing findings of fact, conclusions of law,and the entire record,i3I issue the following recommend-ed:ORDER '4The Respondent, Dresser Industries, Inc., Battle Moun-tain, Nevada, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Interrogating its employees concerning the employ-ees' union activities and sympathies; creating an impres-sion that its employees' union activities are under surveil-lance; soliciting employee grievances to discourage supportof the Union; threatening, should the employees choose tobe represented by the Union, that it would close the mine,that it would close the mine in the winter, that it would nolonger provide transportation between the mill and themine, and that it would cease paying the mine employeeswhile in transit between the mill and the mine; andgranting wage increases to discourage support of theUnion.s5setting the election aside. The weight of record evidence fails to support sucha conclusion and, as previously mentioned, this promotion is not alleged asan unfair labor practice.13 Certain errors in the transcript have been noted and are herebycorrected.14 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.1' Nothing in this Order is to be construed as requiring Respondent toretract raises now in effect.595 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under the Act.2. Take this affirmative action:(a) Post at its mine and mill in Battle Mountain, Nevada,the attached notice marked "Appendix." '6Copies of saidnotice, on forms provided by the Regional Director forRegion 20, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that the notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the election of July 22,1976, be set aside and a new election directed.'6 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe hearing held in Reno, Nevada, on May 10, 1977, inwhich we participated and had a chance to give evidence,resulted in a decision that we had committed certain unfairlabor practices in violation of Section 8(a)(1) of theNational Labor Relations Act, and this notice is postedpursuant to that decision.The National Labor Relations Act gives all employeesthe following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT interrogate our employees concerningthe employees' union activities and sympathies.WE WILL NOT create an impression that our employ-ees' union activities are under surveillance.WE WILL NOT solicit employee grievances to discour-age employee support of a union.WE WILL NOT threaten, should our employees chooseto be represented by a union, that we will close themine, that we will close the mine in the winter, that wewill no longer provide transportation between the milland the mine, or that we will cease paying our mineemployees while in transit between the mill and themine.WE WILL NOT grant wage increases to discourageemployee support of a union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights under the Act.DRESSER INDUSTRIES, INC.596